CORRECTED NOTICE OF ALLOWANCE
Corrections are made to typographical errors in the Examiner’s amendment for claims 49 and 50. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 11/30/2021.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to withdraw the obviousness double patenting rejection set forth in the previous office action. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elissa Knoff on January 21, 2022.
The application has been amended as follows: 
Amend claim 36 as follows: add at the end in an indented paragraph –wherein a bridge longitudinally spans a gap in communication with the radial opening and the distal opening of the first lumen.-
Cancel claim 37. 
Amend claim 49 as follows: amend “claim 37” to –claim 36- in ll. 1.
Amend claim 50 as follows: amend “claim 37” to –claim 36- in ll. 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 27, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A medical device, comprising: a handle portion configured to be gripped by a hand of an operator; an introducer portion extending from a proximal end toward a distal tip and configured to be inserted into a urethra of a patient, wherein the introducer portion defines: a first lumen, a second lumen  configured to receive an imaging device, a gap distal to a distalmost end of the second lumen, wherein a distal tip of the introducer portion is distal to the gap; and a bridge extending across the gap to define at least two openings that are each in communication with (a) the gap and (b) a distal opening of the first lumen; and a needle disposed in the first lumen, wherein the needle defines a channel configured to be in fluid communication with a source of vapor, and wherein a distal portion of the needle includes at least one outlet in fluid communication with the channel; wherein the medical device is configured to be transitioned from a first configuration to a second configuration, wherein, in the first configuration, the distal portion of the needle is within the first lumen, and wherein, in the second configuration, the distal portion of the needle extends out of a distal opening of the first lumen, through the gap, and through one of the at least two openings, such that the distal portion of the needle is transverse to a longitudinal axis of the introducer portion.” As for claim 36, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A medical device, comprising: an introducer portion extending from a proximal end toward a distal tip and configured to be inserted into a urethra of a patient, wherein the introducer portion defines a first lumen extending along a first longitudinal axis of the introducer portion and a second lumen extending along a second longitudinal axis of the introducer portion, and wherein the second lumen is configured to receive an imaging device; and a needle received in the first lumen, wherein the needle defines a channel, and wherein a distal portion of the needle defines an outlet in fluid communication with the channel; wherein a radial outer surface of the introducer portion defines a radial opening distal to a distalmost end of the second lumen, and wherein the medical device is configured to be transitioned from a first configuration to a second configuration, wherein, in the first configuration, the distal portion of the needle is within the first lumen, wherein, in the second configuration, the distal portion of the needle extends out of a distal opening of the first lumen and through the radial opening, and wherein, in the second configuration, the second longitudinal axis intersects the needle.” As for claim 43, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A medical device, comprising: an introducer portion extending from a proximal end toward a distal tip and configured to be inserted into a urethra of a patient, wherein the introducer portion defines a first lumen extending along a first longitudinal axis of the introducer portion, and a second lumen extending along a second longitudinal axis of the introducer portion, wherein the second lumen is configured to receive an imaging device; and a needle received in the first lumen, wherein the needle defines a channel, and wherein a distal portion of the needle defines an outlet in fluid communication with the channel; wherein a radial outer surface of the introducer portion defines a radial opening in fluid communication with a gap of the introducer portion, wherein the medical device is configured to be transitioned from a first configuration to a second configuration, wherein, in the first configuration, the distal portion of the needle is within the first lumen, wherein, in the second configuration, the distal portion of the needle extends out of a distal opening of the first lumen, through the gap, and through the radial opening, and wherein, in the second configuration, the second longitudinal axis intersects the needle.”
The closest prior art is regarded as: McGaffigan et al. (6,638,275, previously cited) teach a needle (106-109) deployable through lumens (93/98, 94/99, 96/101, 97/102)and an imaging lumen (132) in a distal tip (bullet tip 86), but fail to teach the bullet tip (86) to form a gap, where at least two openings through which the needle(s) are deployed are each in communication with the gap and the distal opening of the first lumen since the needle(s) are deployed through lumens (93/98, 94/99, 96/101, 97/102) separate from the imaging lumen (132) (i.e. McGaffigan et al. fail to disclose the tip (86) to be hollow), but instead is of a transparent material with individual lumens for the needle(s)/imaging component. Mulier et al. (2002/0177846, previously cited) teach the use of vapor to treat tissue.  Edwards et al. (5,435,805) teach a medical device (2) comprising: an introducer portion extending from a proximal end toward a distal tip (160/230), wherein the introducer portion defines a first lumen (140/142) extending along a first longitudinal axis of the introducer portion and a second lumen (134) extending along a second longitudinal axis of the introducer portion configured to receive an imaging device (114/238), a needle (8/234) received in the first lumen (140/142), wherein a radial outer surface of the introducer portion defines a radial opening (radial opening of shovel/scoop shape) distal to a distalmost end of the second lumen (134), and wherein the medical device is configured to be transitioned from a first configuration to a second configuration, wherein, in the first configuration, the distal portion of the needle (8/234) is within the first lumen (140/142), wherein, in the second configuration, the distal portion of the needle (8/234) extends out of a distal opening of the first lumen (140/142) and through the radial opening (opening of shovel/scoop portion to be guided at an angle in the fully extended position), and wherein, in the second configuration, the second longitudinal axis intersects the needle (Fig. 21-22).
Claims 27, 32-36 & 40-52 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794